Citation Nr: 0829227	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right fourth metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2003 and February 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, that respectively increased a 
10 percent rating for residuals, fracture of fourth 
metacarpal, right hand, effective November 18, 2002, and 
found that the veteran had not submitted new and material 
evidence to reopen claim of service connection for a back 
condition.  

In November 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.

During the course of this appeal the veteran's claim file was 
transferred from the RO in New Orleans, Louisiana, to the RO 
in Atlanta, Georgia, and finally to the RO in Houston, Texas, 
which currently has jurisdiction of the veteran's claim.

In a May 2007 decision the Board re-opened the veteran's 
claim of entitlement to service connection for a back 
disorder and remanded the veteran's claim for service 
connection for a back disorder and his claim for a rating in 
excess of 10 percent for residuals of a fracture of the right 
fourth metacarpal for further development, including a 
medical opinion regarding neurologic complaints in the right 
arm.  


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran's 
current back disability is related to service.

2.  The veteran's residuals of a fracture of the right fourth 
metacarpal is not manifested by any scarring, nor is it 
manifested as complete or incomplete paralysis of any nerve 
or nerve group that is related to the service-connected 
residuals of a fracture of the right fourth metacarpal or a 
compensable musculoskeletal disability.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected for residuals of a fracture of the 
right fourth metacarpal have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 4.71a, 
4.118, 4.124a Diagnostic Codes (DCs) 5227, 5230, 7801-7805, 
and 8510-8519 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2002.  The RO provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006) in 
May 2007.  While the latter notice was not provided prior to 
the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a February 2008 
supplemental statement of the case (SSOC), following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.

With regard to the claim for service connection for a back 
disability, no new disability rating or effective date for 
award of benefits will be assigned as the claim for service 
connection is denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Although the letters discussed above did not specifically 
list the criteria for receiving a higher rating for the 
residuals of a fracture of the right fourth metacarpal, 
pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the veteran has nonetheless been notified of the criteria.  
The May 2007 letter indicated to the veteran that in 
determining a disability rating the RO considers evidence of 
the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact of the condition and 
symptoms on employment.  Furthermore, a February 2004 
statement of the case (SOC) listed the specific criteria for 
a higher rating under 38 C.F.R. §§ 4.71a, 4.118 Diagnostic 
Codes (DCs) 5155, 5227, 5230, and 7804.  The May 2007 letter 
and February 2004 SOC collectively have given the veteran 
notice pursuant to Vazquez-Flores v. Peake.  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  Furthermore, the 
veteran and his representative have demonstrated actual 
knowledge of the evidence necessary to substantiate an 
increased rating claim for the disability.  During the 
November 2006 hearing the veteran and his representative 
contended that the veteran's disability should be rated as a 
neurologic disability, in addition to his current rating 
under the scar criteria.  Furthermore, the veteran has 
submitted evidence of the severity and duration of his 
symptoms of his disability.   See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran medical 
examinations and opinions to assess the severity of his 
residuals of a fracture to the right fourth metacarpal 
disability and to determine the etiology of his claimed back 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



I.  Service Connection for a Back Disability

The veteran seeks service connection for a back disability.  
The veteran contends that his back disability was caused by a 
motor vehicle accidence during service and that since this 
accident he has had back pain. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present back disability.  VA medical 
treatment records dated in May 2006 note an objective finding 
of arthritis, back.  A VA examination report dated in 
December 2007 notes a diagnosis of degenerative joint disease 
(DJD) of the lumbar spine.

The service medical records (SMRs) note that in August 1975 
the veteran had an automobile accident.  X-rays revealed no 
evidence of any acute fracture or dislocation and an 
impression of normal lumbar spine was given.  SMRs dated in 
October 1975 indicate that the veteran complained of low back 
pain.  The treating clinician noted tenderness in the 
lumbosacral region and a provisional diagnosis of low back 
pain was given.  SMRs dated later in October 1975 note that 
the veteran was involved in a motor vehicle accident and that 
his back had a full range of motion and good strength.  An 
assessment of a muscle strain was given.  

Despite the fact that the veteran had an in-service back 
injury, there is simply no competent medical evidence that 
the veteran's current back disability is related to that 
injury or any other event or disease during service.  

A VA examination was conducted in December 2007.  The 
examiner indicated that she reviewed the veteran's SMRs and 
VA treatment records.  It was noted that the veteran reported 
being involved in a motor vehicle accident in 1976 and that 
he stated that he had chronic back pain after the accident.  
The examiner opined that the veteran's current back condition 
is less likely as not caused by, or is a result of, a motor 
vehicle accident injury to the back or related by etiology to 
service on any basis.  The rationale given was that the 
current back condition is most likely due to the aging 
process, the veteran's genetic predisposition, and obesity.  
The examiner specifically noted there was no evidence of a 
chronic back disability during military service and no 
evidence of any back problems for many years following the 
completion of his military service.

The favorable evidence consists of the veteran's contention 
that his current back disability is related to his in-service 
motor vehicle accident.

The negative evidence in this case outweighs the positive.  
The veteran has argued that his current back disability is 
related to service, but this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Though the veteran's lay 
assertions have been considered, they do not outweigh the 
evidence of record, notably the December 2007 VA examination 
report, which contains an opinion that the veteran's current 
back disability is not related to his in-service motor 
vehicle accident or any other event or disease during 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a back 
disability is not warranted.  Gilbert v. Derwinski, 1 Vet 
App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 

II.  Increased Rating Claim

The RO originally granted service connection for residuals, 
fracture of fourth metacarpal, right hand, in April 1999, 
assigning a 0 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5227, with an effective date of May 29, 
1996.  In the February 2003 rating decision currently on 
appeal the RO increased the disability rating to 10 percent 
under 38 C.F.R. § 4.71a, DC 5227-7804, effective November 18, 
2002.  The veteran contends that he is entitled to a rating 
in excess of 10 percent for his residuals of a fracture of 
the right fourth metacarpal disability. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (2007); 38 C.F.R. § 4.1 (2007).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2007).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007).

A veteran can receive compensation for both a scar and a 
musculoskeletal disability that are related to the same 
injury.  Esteban v. Brown, 6 Vet.App. 259 (1994).  
In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. §§ 4.40, 4.45, and 
4.59 (2007).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b) (2007); Gilbert v. Derwinski, 1 Vet. App. 49.

A.  Scar Criteria

The veteran seeks an increased rating for residuals of a 
fracture of the right fourth metacarpal.  The RO rated this 
disability by analogy to include a scar and assigned a 10 
percent rating under Diagnostic Code 7804.  See 38 C.F.R. § 
4.20 (2007).

A scar not involving the head, face, or neck can be rated 
under Diagnostic Codes 7801, 7802, 7803, 7804, and/or 7805.  
38 C.F.R. § 4.118 (2007).  However, assigning multiple 
ratings for the veteran's scar disability would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14 (2007).  

Under Diagnostic Code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is warranted when the area or areas exceeds 12 square 
inches (77 sq. cm.).  38 C.F.R. § 4.118.

Under Diagnostic Codes 7802-7804 the highest assignable 
rating for a scar disability is 10 percent.  38 C.F.R. § 
4.118, DC 7802-7804.

Diagnostic Code 7805 addresses scars and indicates they can 
be rated on limitation of function of affected part.  38 
C.F.R. § 4.118, DC 7805 (2007).

A VA examination report dated in December 2007 notes that the 
veteran's residual of the right fourth metacarpal is a 
minimal deformity with tenderness, but that there is no 
presence of any scar.  It was found that there was tenderness 
and minimal deformity in the fourth metacarpal bone area upon 
palpitation.

There is no medical evidence of record indicating that the 
veteran has a scar of any type on his right fourth metacarpal 
or one that is otherwise related to his service-connected 
disability.

For a rating higher than 10 percent under DC 7801 the 
veteran's scar must be shown to have an area or areas in 
excess of 77 sq. cm.  The December 2007 VA examination shows 
that the veteran has no scar of any type or size on his 
fourth metacarpal, right hand.  Thus, because the medical 
evidence of record does not indicate that the veteran has a 
scar exceeding 77 sq. cm., a rating higher than 10 percent 
cannot be assigned under 38 C.F.R. § 4.118, DC 7801.

Under 38 C.F.R. § 4.118, DC 7802-7803 the highest assignable 
rating for a scar is 10 percent.  Thus, the veteran cannot be 
assigned a rating higher than his current 10 percent under 
these Codes.

Likewise, under 38 C.F.R. § 4.118, DC 7804, which is the 
diagnostic code the veteran's disability is currently rated 
under, the highest assignable rating for a scar is 10 
percent.  Thus, the veteran cannot be assigned a rating 
higher than the 10 percent he currently receives under this 
Code.

The veteran cannot receive a rating higher than 10 percent 
under 38 C.F.R. § 4.118, DC 7805 because there is no medical 
record of evidence that indicates, nor does he allege, that 
the analogized scar disability itself causes a limitation of 
function of the fourth metacarpal, right hand or the right 
hand itself.  

B.  Peripheral Nerve Criteria

Although the veteran's disability is presently rated only 
under 38 C.F.R. § 4.118, DC 5227-7804 for a scar, it can also 
be evaluated under the neurologic disability rating criteria.  
The relevant diagnostic codes that pertain to the shoulder, 
arm, and hand are DCs 8510-8519.  38 C.F.R. § 4.124a (2007).

Disability in the field of neurological conditions and 
convulsive disorders is ordinarily rated in proportion to the 
impairment of motor, sensory or mental function, with 
consideration to be afforded to factors such as complete or 
partial loss of use of one or more extremities.  Reference 
should be made to the appropriate schedule.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120 (2007).

With some exceptions, disability from neurological conditions 
and their residuals may be rated from 10 percent to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, the rating should be 
accomplished by comparison with the mild, moderate, severe, 
or complete paralysis of peripheral nerves.  38 C.F.R. § 
4.124a.

A July 2006 VA treatment record notes that motor nerve 
conduction studies (NCS) were conducted.  The interpretation 
of the findings noted the following: the veteran had an 
abnormal study; NCS without evidence of right median 
mononeuropathy, there was decreased amplitude of right median 
and ulnar sensory nerves, significance of these findings is 
unclear at the moment; ulnar motor NCS with significant 
decreased amplitude above the elbow, but normal conduction 
velocities, findings likely associated to examination 
limitations secondary to veteran's body habitus, rather than 
a conduction block at the elbow.

During the December 2007 VA examination, the examiner noted 
the July 2006 VA treatment record, and opined that the 
findings contained in the treatment record cannot be 
associated with the veteran's service-connected right fourth 
metacarpal disability.  The rationale given by the examiner 
was that the onset of pain and subjective paresthesia was 
following injury to the right wrist two years earlier.  The 
examiner noted further that the current wrist condition is a 
separate condition and is unrelated to the service connected 
right fourth metacarpal fracture.

It is unclear whether the veteran has paralysis, whether it 
be complete or incomplete of the upper radicular group (DC 
8510), middle radicular group (DC 8511), lower radicular 
group (DC 8512), musculospiral nerve (DC 8514), median nerve 
(DC 8515), ulnar nerve (DC 8516), musculocutaneous nerve (DC 
8517), circumflex nerve (DC 8518), or long thoracic nerve (DC 
8519).  38 C.F.R. § 4.124a DCs 8510-8519.  However, there is 
no competent medical evidence indicating that the neurologic 
findings contained in the June 2006 VA treatment record are 
related to the veteran's service-connected disability.  In 
fact the December 2007 VA examiner specifically opined that 
the current neurologic conditions are unrelated to the 
service-connected residuals of a fracture of the fourth 
metacarpal, right hand disability.  Thus, the medical 
evidence of record, including the December 2007 VA 
examination report, shows that the veteran cannot be assigned 
a rating under Diagnostic Codes 8510-8519.  

C.  Musculoskeletal Injury Criteria

Although the veteran is presently rated only under 38 C.F.R. 
§ 4.118, DC 5227-7804 for a scar, the veteran's disability 
could also be rated for a musculoskeletal disability.  
Because the veteran's disability involves only his right ring 
finger, only Diagnostic Codes 5227 and 5230 are applicable.  
38 C.F.R. § 4.71a (2007).

The December 2007 VA examination report notes that there is 
no ankylosis of one or more digits, but that there is a gap 
between the thumb pad and tops of fingers on attempted 
opposition of thumb to fingers.  The gap on the right hand 
was one to two inches.  

Under 38 C.F.R. § 4.71a, DC 5227, the highest rating 
warranted for ankylosis of the ring finger is 0 percent.  
Likewise, under DC 5230 the highest rating warranted for any 
limitation of motion of the ring finger is 0 percent.  Id.  
Thus, the veteran cannot be assigned a compensable rating 
under these Codes.  

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected disability, as 
indicated in the above discussions.  See DeLuca, supra.  The 
veteran's complaints of pain, and the examiner's observations 
of pain and painful motion, were considered in the level of 
impairment and loss of function attributed to his disability.  

In numerous documents of record the veteran states the 
severity of his disability merits a higher rating.  Although 
the veteran is competent to report the symptoms that he has 
experienced, he is not competent to offer an opinion as to 
matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  
Thus, while the veteran's lay assertions have been 
considered, they do not outweigh the medical evidence of 
record, which shows that the criteria for a rating in excess 
of 10 percent for residuals of a fracture of the fourth 
metacarpal, right hand, have not been met under the scar and 
that the veteran is not entitled to a separate compensable 
ratings under the neurologic or musculoskeletal criteria.  
Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.71a, 4.118, 4.124a, DCs 5227 and 5230, 7801-
7805, and 8510-8519.
 
At no time since the effective date of his current rating, 
November 18, 2002, has the veteran's disability met or nearly 
approximated the criteria for a higher rating, and staged 
ratings are not for application.  See Hart v. Mansfield, No. 
05-2424, slip op. at 4 and 5.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a rating in excess of 10 
percent for residuals of a fracture of the right fourth 
metacarpal is not warranted under the scar, neurologic, or 
musculoskeletal injury criteria.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The Board has considered whether the veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
veteran has presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected disability.  


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the right fourth metacarpal is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


